Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “wherein the at least one ECMP group is unique for each of the one or more networking prefixes in the network topology such that ECMP resources for the network topology cannot be shared across the one or more networking prefixes in the network topology.”  Independent claims 11 and 16 have been amended to include similar limitations.
Gattani et al. (US 2016/0352619) teaches a prefix table that includes a listing of network prefixes (See [0002] and [0068]; A set of routes including destination IP prefixes is stored in a routing information base).  Gattani also teaches that an indication of at least one ECMP group is associated with each of the prefixes (See [0003]; The routing information base includes a set of ECMP routes (ECMP group) associated with each prefix).  Song teaches storing such a routing information base/prefix table in a spine node (See [0042]; Spine nodes store routing information bases (RIBs)).
However, neither Gattani nor Song teaches that “the at least one ECMP group is unique for each of the one or more networking prefixes in the network topology such that ECMP resources for the network topology cannot be shared across the one or more networking prefixes in the network topology.”  These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478